                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


          ROYAL EVERETT SILAS,                                   MEMORANDUM DECISION AND
                                                                 ORDER GRANTING MOTION FOR
                                     Petitioner,                 EXTENSION OF TIME TO APPEAL

          v.                                                     Case No. 2:18-cv-00279-DN

          UNITED STATES OF AMERICA,                              District Judge David Nuffer

                                     Respondent.


                 Petitioner Royal Everett Silas filed a notice of appeal, 1 which the U.S. Court of Appeals

      for the Tenth Circuit has construed as the functional equivalent of a motion for extension of time

      to appeal. 2 The motion (“Motion”)1 recites that the prison where Silas is housed was on an

      extended lockdown, which prevented his access to the prison’s law library. Silas has shown

      excusable neglect under 28 U.S.C. § 2107(c) for which an extension of time should be allowed.

                 THEREFORE, IT IS HEREBY ORDERED, that the Motion1 is GRANTED.

                 IT IS FURTHER HEREBY ORDERED that the time within which Silas may appeal

      the subject order and judgment 3 is extended through January 23, 2019.

                 Signed January 22, 2019.
                                                            BY THE COURT:



                                                            David Nuffer
                                                            United States District Judge



      1
       Notice of Intent to Appeal Pursuant to Rule 4(A)(1) of the Federal Rules of Appellate Procedure, docket no. 7, filed
      January 10, 2019.
      2
          Order, docket no. 10, filed January 16, 2019.
      3
       Memorandum Decision and Order Denying Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
      Sentence, docket no. 5, filed October 26, 2018; Judgment in a Civil Case, docket no. 6, filed October 26, 2018.



elm
